Citation Nr: 1041474	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  07-06 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral idiopathic 
sensorimotor polyneuropathy of the legs.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1966 to July 1968, 
including a year of service in the Republic of Vietnam. 

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a February 2006 decision by the Department of 
Veterans Affairs (VA) Nashville, Tennessee Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran in this case contends that he suffers from neuropathy 
in his legs that is causally related to his exposure to herbicide 
agents during his service in the Republic of Vietnam.  

The Board notes that the Veteran has not yet undergone a VA 
examination germane to his claim on appeal.  VA's duty to assist 
includes a duty to provide a medical examination or obtain a 
medical opinion when it is deemed necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2010).  See also Robinette v. Brown, 8 Vet. App. 
69, 76 (1995).  If the record indicates that there may be a nexus 
between the current disability and any service related incident, 
then the Board may order an RO to have a claimant examined.  
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Here, there is no question that the Veteran currently suffers 
from neuropathy in his legs.  His precise diagnosis, however, has 
not been ascertained.  A June 2002 record from Mark Patterson, 
MD, noted that the Veteran suffered from numbness, paresthesia, 
pain and swelling in his right foot and ankle.  Dr. Patterson 
opined that the Veteran would need further consultation with a 
neurologist.  A March 2003 record from Michael Dew, MD, of the 
Blue Ridge Neuropathy Associates diagnosed the Veteran as 
suffering from bilateral foot numbness, possible small fiber 
polyneuropathy.  VA outpatient records from 2006 and 2010 reflect 
a diagnosis of polyneuropathy.  

Again, the Veteran contends that his neuropathy should be service 
connected on a presumptive basis to his in-service herbicide 
exposure.  As the Veteran had a year of service in the Republic 
of Vietnam, it is presumed that he was exposed to herbicides 
while there.  See 38 C.F.R. § 3.307(a)(6)(iii).  Further, acute 
and subacute peripheral neuropathy are two disease associated 
with herbicide exposure.  See 38 C.F.R. § 3.309(e).

For acute or subacute peripheral neuropathy to be service 
connected on a presumptive basis, however, evidence of this 
disease must have been manifest to a degree of 10 percent or more 
within a year after the last date on which a veteran was exposed 
to an herbicide agent during active service.  The Veteran here 
served in the Republic of Vietnam from February 1967 to February 
1968.  His acute or subacute peripheral neuropathy would thus 
have to have manifested itself to a degree of 10 percent or more 
by February 1969 for it to be presumptively service connected to 
his service in Vietnam.  As he was not diagnosed as suffering 
from any neuropathy until the early 2000s, this is too far 
removed temporally to be considered presumptively related to his 
service.  

That being said, the Veteran also suffers from type II diabetes 
mellitus (diabetes), a condition for which he was service 
connected in October 2006.  The Veteran did not undergo a VA 
examination in relation to this claim, either.  The Board notes 
that veterans who suffer from diabetes frequently suffer from 
neuropathy secondary to their diabetes.  As the Veteran first 
complained of suffering from his neuropathy close in time to when 
he was diagnosed as suffering from diabetes, the Board finds it 
plausible that his neuropathy could be secondary to his service-
connected diabetes.  See 38 C.F.R. § 3.310 (2010) (providing that 
disabilities that are proximately due to or are aggravated by a 
service-connected disease or injury may be service connected 
themselves).  As there is no medical evidence discussing whether 
the Veteran's neuropathy is related on a secondary basis to his 
now service connected diabetes, the Board finds that the clarity 
of a VA examination is required both to determine the exact 
nature of the Veteran's current disability and its etiology.  



Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination 
to assess the existence and etiology of his 
current bilateral polyneuropathy of the legs.  
The claims file should be made available for 
review, and the examination report should 
reflect that such review occurred.  Upon 
review of the record and examination of the 
Veteran, the examiner should address the 
following questions:

a.	Is it at least as likely as not (50 
percent probability or greater) that the 
Veteran's neuropathy is a result of his 
military service, including any claimed 
incidents which occurred in service?

b.	If the answer to (a) is negative, is it at 
least as likely as not that the Veteran's 
neuropathy disability is caused by his 
service-connected diabetes?

c.	If the answer to (b) is negative, is it at 
least as likely as not that the Veteran's 
neuropathy is aggravated by the Veteran's 
service- connected diabetes.  If aggravation 
is found, the examiner should identify the 
baseline level of severity of the Veteran's 
neuropathy, pointing to medical evidence 
before the onset of aggravation or the 
earliest medical evidence created at any time 
between the onset of aggravation and the 
current level of severity.  In addressing the 
aggravation question, the examiner should 
also identify any impairment which is due to 
the natural progression of the disease.

A rationale for any opinion advanced should 
be provided. If an opinion cannot be formed 
without resorting to mere speculation, the 
examiner should so state and provide a reason 
for such conclusion.

2.  The RO/AMC shall then readjudicate the 
Veteran's claims.  If any benefit sought on 
appeal remains denied, the Veteran and his 
accredited representative should be issued a 
supplemental statement of the case which 
addresses all relevant actions taken on his 
claims for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered, since the statement 
of the case.  The Veteran should be given the 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


